DETAILED ACTION
This office action is a response to an application filed on 01/15/2021 in which claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.	Acknowledge is made of applicant's claim for priority upon Provisional Application No. 62/505732 filed on 05/12/2017. The effective filing date for the subject matter defined in the pending claims in this application is 12/13/2017.		

Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


5.	Claims 1-5, 7-12 and 14-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Piazza et al (US 2015/0033237 A1) in view of Campbell et al (US 2017/0031713 A1) and Fang et al (US 2020/0174698 A1).

Regarding claim 1, Piazza discloses a computer-program product tangibly embodied in a non-transitory machine-readable storage medium (Fig.1; 134, paragraph [0023]; non-volatile storage device) including instructions configured to cause a data processing apparatus (Fig.1, 130c, reservation server which includes 200 scheduler; paragraph [0022]; last four lines; reservation server could be real host machine which can be considered as data processing apparatus) to perform operations (paragraph [0024]; lines 1-4; scheduler is interacting with user which is performing operations) including:
receiving a provisioning request associated with a client (paragraph [0024];lines 1-4; receiving new task requests (i.e. provisioning request) from the user), the provisioning request being a request to perform a set of tasks (paragraph [0024]; lines 10-14; executing or performing tasks wherein tasks executing within a time window can be considered as a set of tasks) , and each task of the set of tasks corresponding to a cloud application (paragraph [0002]; tasks and workloads are distributed using cloud computing)
storing each task of the set of tasks in a queue, the queue storing the set of tasks to be processed (Fig.1; 136; paragraph [0024]; user’s task is queued for execution)
Piazza does not explicitly disclose executing a selection protocol that generates an initial weight for each task of the set of tasks, the initial weight for the task being based on a variable characterizing the task at a particular time, and the initial weight indicating a due time for processing the task, and processing of the task being due at the due time;
selecting a first subset of tasks from amongst the set of tasks stored in the queue, each task in the first subset of tasks being selected based on the initial weight assigned to the task;

updating the initial weight for each task included in the second subset of tasks, the initial weight being updated based on a change of the variable associated with the task at a later time, and the updated initial weight representing a new due time for processing the task; and
processing each task in the second subset of tasks during a second processing cycle.
CAMPBELL et al discloses executing a selection protocol that generates an initial weight (paragraph [0016]; lines 1-12; selecting based on priority) for each task of the set of tasks (abstract; selecting task from a plurality of queued tasks based on associated priority of each task wherein priority can be considered as initial weight), the initial weight for the task being based on a variable characterizing the task (Fig.3; 160, in Q3, task 2 deadline is 22, Fig.4; Q3, the task 2 deadline is 0, deadline is in terms of time, therefore it is variable) at a particular time (paragraph [0015]; priority (i.e. initial weight) is based on associated deadline (i.e. variable characterizing)) , and the initial weight indicating a due time for processing the task, and processing of the task being due at the due time (abstract and paragraph [0019];  priority or initial weight indicating deadline or due time for processing the task, performing or processing the task );
selecting a first subset of tasks from amongst the set of tasks stored in the queue (paragraph [0019]; selects a task from plurality of tasks in the queue), each task in the first subset of tasks being selected based on the initial weight assigned to the task (paragraph [0033]; each of tasks is selected based on initial weight or priority associated with the task);
processing each task in the first subset of tasks during a first processing cycle (paragraph [0049]; processing each task in the first subset of task during first processing cycle such as 50 processing cycles if the task is DRAM refresh task) the processing causing each task in the first subset of tasks to be completed and removed from the queue;(paragraph [0034]; the selected or highest priority task is popped the head of the queue, retrieving the task for processing , removing the task from the queue)
updating the initial weight for each task included in the second subset of tasks (paragraph [0021]; the escalating circuitry to increase or update priority or initial weight for each of the plurality of queued tasks every period of time), the initial weight being updated based on a change of the variable associated with the task at a later time (paragraph [0035]; increasing priority or updating initial weight based on deadline associated with a time-sensitive task is reached wherein reaching the deadline can be considered as change of the variable associated with the task), and the updated initial weight representing a new due time for processing the task (Fig.3; 160, task 2 associated deadline is 22; Fig.4; task 2 associated deadline is 0 which a new deadline or a new due time)
processing each task in the second subset of tasks during a second processing cycle (paragraph [0049]; processing a task in the second subset of task during second processing cycle such as 8 processing cylces)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method scheduling time-sensitive task of Piazza with the method scheduling time-sensitive task of Campbell in order to assist in dynamic feedback to regulation systems taught by Campbell.(paragraph [0051])
Piazza in view of Campbell does not explicitly disclose identifying a task from amongst the set of tasks, the identified task having not been selected for processing in the first subset of tasks;
determining a number of times the task was previously not selected for processing;

selecting a second subset of tasks from amongst one or more tasks remaining in the queue after the selection of the first subset of tasks, the second subset of tasks including the task that was not selected for processing in the first subset of tasks, and the task being selected in the second subset of tasks due to the increased priority associated with the task; updating the initial weight for each task included in the second subset of tasks, 
Fang discloses identifying a task from amongst the set of tasks, the identified task having not been selected for processing in the first subset of tasks;
determining a number of times the task was previously not selected for processing;
updating the initial weight assigned to the task based on the number of times the task was not selected for processing;
selecting a second subset of tasks from amongst one or more tasks remaining in the queue after the selection of the first subset of tasks, the second subset of tasks including the task that was not selected for processing in the first subset of tasks, and the task being selected in the second subset of tasks due to the increased priority associated with the task (paragraph [0019] and paragraph [0029]; the priority calculator determines tasks by the age of the tasks to avoid lower priority tasks never being performed, for example the lower priority tasks in the queue are not getting performed as higher priority tasks are being performed, at the time lower priority tasks was not selected for processing or performing, then the priority calculator determines how many times the lower priority task was not selected or the age of the lower priority task, if the lower priority task has being old enough, the priority calculator gives older tasks or not being processed tasks increased highest priority over time to perform the tasks)
updating the initial weight for each task included in the second subset of tasks, (paragraph [0029]; increase or update the priority (i.e. initial weight) for the task which were old enough or was not selected for many times)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method performing tasks according to prioritization of Piazza in view of Campbell with the method performing tasks according to prioritization of Fang in order to avoid lower priority tasks never getting performed in a queue taught by Fang.

Regarding claim 2, Piazza in view of Campbell and Fang discloses the computer-program product of claim 1, wherein, for each task of the set of the set of tasks, the selection protocol is configured (Campbell; paragraph [0034]-[0035]; selecting task from the set of tasks of queue based on priority) to calculate any combination of an expected completion time for the task (Campbell; paragraph [0049]; determine expected service time for the task);
a number of instances the task was not selected to be included in a subset of tasks for processing (Campbell; paragraph [0049]; the position (i.e. a number of instances) of task in the queue, for example the task’s position is 5th place in the queue, the task was not selected for processing; when calculating expected completion time or service time of task, determine task position of task)(Fang; paragraph [0019] and paragraph [0029]; the priority calculator determines tasks by the age of the tasks to avoid lower priority tasks never being performed, for example the lower priority tasks in the queue are not getting performed as higher priority tasks are being performed, at the time lower priority tasks was not selected for processing or performing, then the priority calculator determines how many times the lower priority task was not selected or the age of the lower priority task, if the lower priority task has being old enough);
a number of instances of the set of tasks that have not been processed (Campbell; paragraph [0049]; delay time or pending time (i.e. number of instances); for example performing the highest priority task or DRAM refresh task in the queue takes a lot of time, determine delay time or pending time for next task in the queue that have not been processed when calculating expected completion time)(Fang; paragraph [0019] and paragraph [0029]; the priority calculator determines tasks by the age of the tasks to avoid lower priority tasks never being performed, for example the lower priority tasks in the queue are not getting performed as higher priority tasks are being performed, at the time lower priority tasks was not selected for processing or performing, then the priority calculator determines how many times the lower priority task was not selected or the age of the lower priority task, if the lower priority task has being old enough) and a number of instances the processing of the task has failed.

Regarding claim 3, Pizza in view of Campbell and Fang discloses the computer-program product of claim 1, further comprising: generating a model by executing one or more machine-learning algorithms (Pizza; paragraph [0030]; algorithms), the model representing an expected completion time for each task in the set of tasks (Campbell; paragraph [0049]; determine expected service time or expected completion time).

Regarding claim 4, Pizza in view of Campbell and Fang discloses the computer-program product of claim 1, further comprising: receiving an override signal that overrides an initial weight assigned to a task of the set of tasks, the override signal causing the initial weight to be replaced with a new weight value (Campbell; paragraph [0045]; if task 13 is to be performed based on the highest priority, task 15’s deadline will be reached in 10 ms during performance of task 13 in 40ms,  the scheduling circuity causes the deadline of task to be brought forward. The priority of task 15 will be increased to a maximum priority; therefore receiving override signal that override initial weight (i.e. priority) of task 13, priority of 13 is to be replaced with new priority value)

Regarding claim 5, Pizza in view of Campbell and Fang discloses the computer-program product of claim 1, wherein the set of tasks are associated with provisioning the cloud application (Pizza; abstract; scheduling tasks to be executed on computer system; paragraph [0002]-[0003]; workloads or tasks associated with clouds resources or application; paragraph [0051]; computer system are implemented using cloud topology; therefore, set of tasks are associated with provisioning the cloud application)

Regarding claim 7, Pizza in view of Campbell and Fang discloses the computer-program product of claim 1, wherein the set of tasks includes a first task and a second task (Campbell; paragraph [0045]; task 13 is a first task and task 15 is a second task), wherein the first task is included in the first subset (Campbell; paragraph [0045]; the first task 13 is first subset task) and the second task is included in the second subset , but not the first subset(Campbell; paragraph [0045]; the second task 15 is second subset), and wherein the initial weight of the Campbell; paragraph [0045]; the deadline or due time of task 15 will be reached soon and the priority (i.e. initial weight) of task 15 is increased).

Regarding claim 8, claim 8 is rejected for the same reason as set forth in claim 1.

Regarding claim 9, claim 9 is rejected for the same reason as set forth in claim 2.

Regarding claim 10, claim 10 is rejected for the same reason as set forth in claim 3.

Regarding claim 11, claim 11 is rejected for the same reason as set forth in claim 4.

Regarding claim 12, claim 12 is rejected for the same reason as set forth in claim 5.

Regarding claim 14, claim 14 is rejected for the same reason as set forth in claim 7.

Regarding claim 15, claim 15 is rejected for the same reason as set forth in claim 1 as a system comprising one or more data processors and a non-transitory computer-readable storage medium containing instructions which, when executed on the one or more data processors, cause the one or more data processors to perform operations of the computer-program product claim 1.

Regarding claim 16, claim 16 is rejected for the same reason as set forth in claim 2 as the system comprising one or more data processors and a non-transitory computer-readable storage 

Regarding claim 17, claim 17 is rejected for the same reason as set forth in claim 3 as the system comprising one or more data processors and a non-transitory computer-readable storage medium containing instructions which, when executed on the one or more data processors, cause the one or more data processors to perform operations of the computer-program product claim 3.

Regarding claim 18, claim 18 is rejected for the same reason as set forth in claim 4 as the system comprising one or more data processors and a non-transitory computer-readable storage medium containing instructions which, when executed on the one or more data processors, cause the one or more data processors to perform operations of the computer-program product claim 4.

Regarding claim 19, claim 19 is rejected for the same reason as set forth in claim 5 as the system comprising one or more data processors and a non-transitory computer-readable storage medium containing instructions which, when executed on the one or more data processors, cause the one or more data processors to perform operations of the computer-program product claim 5.

6.	Claims 6, 13 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Piazza et al (US 2015/0033237 A1) in view of Campbell et al (US 2017/0031713 A1), Fang et al (US 2020/0174698 A1) and Chen et al (US 2017/0161669 A1).

Regarding claim 6, Piazza in view of Campbell and Fang discloses the computer-program product of claim 1, Piazza in view of Campbell and Fang does not explicitly disclose the queue stores an additional set of tasks associated with an additional provisioning request received from another client, wherein the first subset includes at least one task from additional set of tasks.
Chen discloses the queue stores an additional set of tasks associated with an additional provisioning request received from another client, wherein the first subset includes at least one task from additional set of tasks. (paragraph [0078]; queue stores additional set of task with same priority level associated with additional requests received from different clients such as B and C,  therefore, the first subset has one task from additional set of tasks with same priority level)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method Piazza in view of Campbell and Fang with the method of Chen in order to increase internet business response speed and improve user business experience taught by Chen. (paragraph[0003])

Regarding claim 13, claim 13 is rejected for the same reason as set forth in claim 6.

Regarding claim 20, claim 20 is rejected for the same reason as set forth in claim 6 as the system comprising one or more data processors and a non-transitory computer-readable storage medium containing instructions which, when executed on the one or more data processors, cause the one or more data processors to perform operations of the computer-program product claim 6.


Response To Arguments
7.	The applicant’ arguments have been carefully considered, but moot. After the applicant amended the claims “identifying a task from amongst the set of tasks, the identified task having not been selected for processing in the first subset of tasks, determining …” , the examiner applies new ground rejections. Therefore, the applicant’ arguments do not apply the current rejections.

Conclusion  
8. 	The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
Karaje et al. US 2016/0092272 A1 (Congestion avoidance in network storage device using dynamic weights) which discloses allocating CPU cycles based on dynamic weights that change according to the current percentage of resource utilization.
Miller et al. US 2016/0314020 A1 (Job Scheduling Management) which discloses resource utilization data which includes performance records for a set of jobs.
McEwen et al. US 2019/0073458 A1 (Enhanced Task scheduling for data access control using queue protocols) which discloses scheduling tasks associated with controlling access to database.
Chen et al. US 2019/0166554 A1 (Method of Task scheduling in a wireless sensor network) which stores the tasks in a buffer, each of the tasks is executed according to a predetermined rule.
Shi et al. US 6757897 B1 (Apparatus and methods for scheduling and performing tasks) which discloses perform various tasks by scheduling algorithm with priorities.

9.	A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE M AUNG whose telephone number is (571)270-0255. The examiner can normally be reached on M-F 8:30-5:00.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 5712726967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A. M. A./
Examiner, Art Unit 2452

/THU V NGUYEN/Supervisory Patent Examiner, Art Unit 2452